Citation Nr: 1417654	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a kidney disorder, to include chronic kidney stones.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to September 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for a lumbar spine disorder and left hand disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  During her December 2012 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran indicated she wished to withdraw her appeal as to a right ankle disorder.

2.  The Veteran's "horseshoe kidney" is a congenital defect causing increased kidney stones and urinary tract infections; her chronic stones and urinary tract infections have not been attributed to any incident of her military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with regard to the claim of entitlement to service connection for a right ankle disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, (2013).

2.  The criteria for entitlement to service connection for a kidney disorder, claimed as chronic kidney stones have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  The Veteran testified in December 2012 that she wished to withdraw her claim seeking entitlement to service connection for a right ankle disorder.  Her testimony has since been reduced to writing in a transcript associated with the claims folder.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

Duty to Assist and Notify (Kidney Disorder)

With respect to the Veteran's kidney disorder claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's pre-adjudication April 2009 and June 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Thereafter, the claim was readjudicated several times, most recently in a June 2012 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are of record as are her private and VA outpatient treatment records.  Records associated with her grant of Social Security Administration (SSA) disability benefits have been obtained.  She has not identified any additional records she wishes VA to obtain or believes are relevant to this claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  With regard to service connection claims, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was not provided a VA examination in connection with her kidney claim, but the Board finds VA examination unnecessary in this case.  As will be explained in more detail below, the medical evidence of record makes it clear that the Veteran's kidney condition is a congenital defect and, therefore, service connection is precluded by law.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  For this reason, the Board concludes a VA examination could serve no useful purpose here.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection for a Kidney Disorder

The Veteran claims that she has a kidney birth defect, namely a "horseshoe" kidney, which causes chronic kidney stones and urinary tract infections.  She claims the condition should be service connected because symptoms first manifested during her military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records confirm she was treated and hospitalized in 1972 for three kidney stones during active duty.  In July 1972, the physician noted her "horseshoe kidney."  She was also treated for a urinary tract infection in August 1972.  No other diagnosis was rendered at the time of her June 1974 separation examination.

With regard to hereditary conditions, there is a distinction in the law between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (emphasis added).  In that opinion, a defect is noted to be "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  The presumption of soundness does not apply to congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

In this case, symptoms of the Veteran's "horseshoe kidney" were shown in-service, namely kidney stones and a urinary tract infection.  She claims this was the first time these symptoms were manifested.  Thus, the pertinent inquiry in this case is whether the Veteran's kidney condition is a congenital defect or a congenital disease.  Based on the medical evidence outlined below, the Board concludes the Veteran's kidney condition is a congenital defect and, therefore, service connection is precluded by law.

After service, the Veteran's horseshoe kidney is noted within private and VA treatment records.  The Veteran also submitted medical literature with regard to the condition.  These records all consistently describe the condition as a defect in form of the kidney versus a disease in and of itself. 

The Veteran had a consultation with a VA nephrologist in May 2012, where the physician specifically opined that the Veteran's horseshoe kidney was a "congenital malformation not a kidney disease."  Indeed, at that time the Veteran's renal function was normal.  The physician further explained that because of the malformation, "she is likely to form kidney stones and get urinary tract infections."  It was noted that she had recently been treated with antibiotics for urinary tract infection.  At that time, however, she was asymptomatic.

The Board has considered the Veteran's statements and described in-service symptoms. The Board has no reason to doubt she first manifested kidney symptoms in the military.  In this case, however, the medical evidence clearly classifies the Veteran's condition as a congenital defect, and not a disease.  Thus, service connection for the kidney condition is precluded by law.  Her stones and urinary tract infections are attributed to this "congenital malformation" of her kidney.  No medical professional has attributed any renal-related condition to any incident of her military service.  For these reasons, the Board concludes the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal for entitlement to service connection for a right ankle disorder is dismissed.

Service connection for a kidney disorder, to include chronic kidney stones, is denied. 


REMAND

The Veteran claims her lumbar spine arthritis and left hand carpal tunnel syndrome and arthritis, status-post surgeries, are due to her military service.  She worked in administration in the military and related her left hand disorder to typing.  She indicates her low back disorder is due to wearing heels as part of her uniform in the military, something she never did before.  She indicated because she was so unfamiliar with walking in heels, she fell a lot.  She also indicated increased back pain during her in-service pregnancy and increasing back pain since her separation from the military.

Her service treatment records are silent as to any complaints, treatment, or diagnoses specifically related to the back or left hand.  Her military occupation specialty in administration is confirmed in her military records, as well as her complaints with regard to the high heels.  In October 1973 she was seen complaining of painful feet and calves after wearing two inch heels.  She was seen again in February 1974 with similar complaints.  She was ultimately given a profile change to wear lower shoes.  Her service treatment records also confirm her pregnancy.  

After service, treatment records confirm carpal tunnel syndrome with surgery in the 1980s, and left hand arthritis, with surgery in 2004.  Low back complaints are shown in treatment records beginning in the 1990s, to include surgery in 2011.  These treatment records also indicate post-service trauma to the left hand and back.  In 2004, the Veteran related her left hand pain to a jewelry and keychain making craft.  The Veteran also had a slip-and-fall injury on ice in 2003, where she injured her tailbone and was thereafter in physical therapy for low back pain.  

However, while there are no direct complaints related to her back or left hand during service, her testimony is consistent with the circumstances of her service.  The Veteran is competent to describe in-service and post-service symptoms.  Here, she claims in-service left hand and low back pain, which continued immediately after service and worsened over time.  As the Veteran was never afforded VA examinations with respect to these issues and, in light of the evidence, the Board concludes VA examinations are necessary. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include any VA or non-VA facilities at which she received treatment for the disorders at issue.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of her response, the RO must obtain VA outpatient treatment records from June 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.
  
2.  After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to ascertain whether any currently or previously diagnosed left hand disorder, to include carpal tunnel syndrome, is related to her military service.  

The examiner must consider and address the Veteran's military occupation specialty as an administrative specialist, her description of duties, to include excessive typing and her description of in-service and post-service pain symptoms.  The claims file and all electronic records must be made available to the examiners, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on clinical examination, the evidence of record, and with consideration of the Veteran's statements as to her symptoms in service and since service discharge, the examiner must render an opinion as to whether any previously or currently diagnosed left hand disorder is related to her military service, to include due to any treatment or incident therein, and/or to her military occupation specialty.  The examiner must consider the post service complaints of left and pain due to jewelry and key chain crafts in 2004.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.  

3.  After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to ascertain whether any currently or previously diagnosed lumbar spine disorder, to include arthritis, is related to her military service.  

The examiner must consider and address the Veteran's military occupation, her in-service treatment for pain due to wearing high heels, her description of in-service and post-service pain symptoms, and her in-service pregnancy as related to low back pain.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiners must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on clinical examination, the evidence of record, and with consideration of the Veteran's statements as to her symptoms in service and since service discharge, the examiner must render an opinion as to whether any previously or currently diagnosed lumbar spine disorder is related to her military service, to include due to any treatment or incident therein, and/or to her military occupation specialty.  The examiner must consider the post service injury to her back in 2003.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.  

4.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


